Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 1-26-22 are acknowledged.

Claims 14-19 are pending.

Claims 14-16 are under examination as they read on the bifunctional molecule comprising a heterodimeric αβ TCR or αβ scTCR and an immune effector polypeptide, said immune effector polypeptide being linked to the N-terminus of the heterodimeric αβ TCR or the αβ scTCR, wherein the species of immune effector polypeptide is the IL-4 cytokine.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6-21-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakobsen et al. (WO2006037960, cited on an IDS) as evidenced by Schodin et al. (Molecular Immunology, Vol. 33, No. 9, pp. 819-829, 1996, cited on an IDS), Richman et al. (Mol Immunol. 2009 Feb;46(5):902-16, cited on an IDS), Kieback et al. (WO2008006458, cited herewith), Gustchina et al. (Proteins. 1995 Feb;21(2):140-8, cited herewith); Powers et al. (Science. 1992 Jun 19;256(5064):1673-7, cited herewith), GenBank Locus 148185, thioredoxin, 11-11-92, pages 1-2, cited herewith; GenPept NP_011483.1, a-agglutinin, 12-6-99, pages 1-2, cited herewith.

Applicant argues “the Office has not made a prima facie case of obviousness
because the cited prior art references do not teach all elements of the claims and there would
have been no motivation to combine the teachings of the cited references.”
Moreover, applicant asserts “…a person of skill in the art would have had no reasonable expectation of success that the elements could be combined to render a functional molecule as claimed in the subject application.”

With respect to the teachings of Jakobsen in particular, applicant argues “…there is no indication in Jakobsen that an IL-18-TCR fusion was made and no evidence whatsoever that a functional TCR cytokine fusion had been or can be generated. The title of Example 11 in Jakobsen does not indicate functionality of the fusion protein but merely refers to the “high affinity” of the NY-ESO TCR prior to fusion (see page 39, line 14 of the specification as filed). There is no description of the properties of the TCR cytokine fusion proteins mentioned in Example 11 because they were not made. Accordingly, Jakobsen does not teach a functional TCR cytokine fusion.”

As to the secondary teachings of Gustchina and Powers in combination with Schodin, Richman, and Kieback, applicant argues “…the Office’s own summary of the teachings of Gustchina and Powers illustrate why a person of skill in the art would have been dissuaded from fusing either the C-terminus of IL-4 to the N-terminus of a TCR peptide chain or the N-terminus of IL-4 to the C-terminus of a TCR peptide chain, and therefore would have had no motivation to do so.”

Applicant concludes, “In assessing the structure of IL-4 as taught by Powers and the interactions of IL-4 and IL-4 receptor as taught by Gustchina, a person of skill in the art would have had no reasonable expectation that IL-4 could be fused to either the N-terminus or C-terminus of a TCR and still bind its receptor. Accordingly, a person of skill in the art would not have been motivated to combine the teachings of Jakobsen with the teachings of Gustchina and Powers to generate the
cytokine TCR fusion as presently claimed nor would the skilled person have had any reasonable
expectation of success in generating such a molecule.”

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

As stated at page 5, last paragraph of the rejection of record “It would have been obvious to the skilled artisan considering the teachings of Jakobsen that the possible arrangements for joining any particular therapeutic agent to either a dTCR or scTCR is small, i.e., the therapeutic agent could potentially be joined to either the N-terminus or to the C-terminus of the scTCR, or one of the dTCR polypeptide chains.  Moreover, given (i) the requirement that any given therapeutic agent:soluble TCR fusion protein needs to be capable of proper folding, expression and not be sterically hindered from interacting with either the receptor for the therapeutic agent, or the pMHC complex, and further given the inability of the skilled artisan to predict with any certainty which particular arrangement of IL-4 and dTCR or scTCR will be best suited to this purpose, it would have been obvious to the ordinarily skilled artisan to make both arrangements, i.e., it would have been obvious for the ordinarily skilled artisan to fuse IL-4 to either the N-terminus or to the C-terminus of the scTCR, or one of the dTCR polypeptide chains, consistent with the teachings of Jakobsen Example 11.”

Applicants argument that the ordinarily skilled artisan would not have had a reasonable expectation of successfully producing an IL-4-TCR fusion capable of (i) binding a cell presenting a peptide, such as the NY-ESO peptide SLLMWITQV bound to an HLA-A2 molecule, and (ii) exerting an IL-4-mediated effect on said cell presenting the SLLMWITQV peptide or on a nearby cell by joining the C-terminus of IL-4 to the N-terminus of either the α or β chain of an αβ TCR, or to the N-terminus of a scTCR since the teachings of Gustchina and Powers show residues at both the N- and C-terminus of IL-4 are involved in binding to IL-4 receptor is not found convincing.

The ordinarily skilled artisan was well aware prior to applicant’s earliest filed provisional application that, like IL-4, many cytokines rely on residues found near their N- and C-termini for binding to their cognate receptor.

For example, as described by Josephson et al. (Immunity, Vol. 14, 35–46, July, 2001, cited herewith solely to illustrate the fallacy of applicant’s argument) the ordinarily skilled artisan was aware that the IL-10 cytokine is comprised of six α-helical domains wherein residues found in the first and last domains (helix A and helix F), i.e., the domains nearest the N- and C-terminal regions of IL-10, mediate binding to the IL-10R1 (see page 38-39 bridging paragraph – page 39-40 bridging paragraph and Fig. 4A).  Similarly, as described by Yoon et al. (The Journal of Biological Chemistry, Vol. 281, No. 46, pp. 35088–35096, 2006, cited herewith solely to illustrate the fallacy of applicant’s argument), helix A of IL-10 also contains critical IL-10R2 binding residues (see Abstract and at page 35093 col. bridging paragraph).

That said, even with the knowledge in the art that the N- and C-termini of IL-10 each contribute to receptor binding, as described in Example 10 of Jakobsen, a fusion protein comprising IL-10 joined to, e.g., the C-terminus of a TCR, is expected to potentially affect mast cell proliferation.

Likewise, as shown by Laporte et al. (Cell. 2008 Jan 25;132(2):259-72 and supplemental pages 1-20, cited herewith solely to illustrate the fallacy of applicant’s argument), like the IL-4 cytokine the IL-13 cytokine was known prior to applicant’s earliest filed provisional application to bind its receptor using amino acid residues near the N- and C-terminal of the protein (see page 259-260 bridging paragraph; page 263, left and right cols., 1st full paragraphs of each; Fig. 6D; Supplemental Table S4).

That said, even with the knowledge in the art that regions near the N- and C-termini of IL-13, like regions near the N- and C-termini of  IL-4, contribute to the binding of IL-13 to its receptor (the IL-4 and IL-13 receptors being structurally homologous as shown in Laporte Fig. 1), Jakobsen nonetheless envisions a fusion protein wherein the N-terminus of IL-13 is joined to the C-terminus of a TCRβ chain (see Figs. 16B, 17B, 18B, 27B and Example 7).

Finally, as described at page 3, last paragraph, in the paragraphs bridging pages 8-9, at pages 23-27, and as shown, e.g., in Figs. 9, 10, 12-14, 16-18, 24-28 of Jakobsen, a variety of peptide linkers of varying length (e.g., from 2-mers to 16-mers) can be used to join a given cytokine, such as IL-18 to the β chain of a TCR.  As would have been well known to the ordinarily skilled artisan at the time of applicant’s invention, placing a linker between fused proteins allows greater freedom of movement and structural independence of the fused units.  Thus, the ordinarily skilled artisan would have a reasonable expectation that a fusion protein comprising a linker between the fused units would be capable of (i) binding a cell presenting a peptide, such as the NY-ESO peptide SLLMWITQV bound to an HLA-A2 molecule, and (ii) exerting an IL-4-mediated effect on said cell presenting the SLLMWITQV peptide or on a nearby cell

In conclusion, by contrast to applicant’s argument, given the teachings of Jakobsen and the knowledge in the art, while the ordinarily skilled artisan would have been aware that fusion of a TCR to either the N- or C-terminal regions of the cytokine has the potential to disrupt binding of said cytokine to its receptor; nonetheless, the skilled artisan still would have had a reasonable expectation of successfully using either termini to join a given cytokine to a TCR thereby producing a fusion protein having immunosuppressive or immunostimulatory activity (dependent on the particular cytokine being fused to the TCR).  When Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644